         Case 6:20-cv-00879-ADA Document 16 Filed 12/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

PROXENSE, LLC                                 §
                                              §
       Plaintiff,                             §       Civil Action No.: 6:20-cv-879 (ADA)
                                              §
v.                                            §
                                              §
TARGET CORPORATION                            §       JURY TRIAL DEMANDED
                                              §
       Defendant                              §


          NOTICE OF MOOTNESS IN RESPONSE TO MOTION TO DISMISS

       Plaintiff Proxense, LLC files this Notice in response to Defendant Target Corporation’s

Motion to Dismiss the Complaint filed on November 30, 2020 (Dkt. 12). Plaintiff has filed

concurrently with this Notice a First Amended Complaint (Dkt. 15). Since less than 21 days has

elapsed since Defendant filed its Motion to Dismiss, Plaintiff has a right to file its First Amended

Complaint pursuant to Fed. R. Civ. P. 15 (a)(1)(B).

       Plaintiff’s First Amended Complaint addresses the alleged deficiencies identified in

Defendant’s Motion to Dismiss. As the initial Complaint in this matter is no longer the operative

pleading, Plaintiff requests that the Court dismiss Defendant’s pending motion as moot.

Dated: December 14, 2020                      Respectfully Submitted,

                                              /s/ Robert Christopher Bunt
                                              Robert Christopher Bunt
                                              State Bar No. 00787165
                                              Charles Ainsworth
                                              State Bar No. 00783521
                                              PARKER, BUNT & AINSWORTH, P.C.
                                              100 E. Ferguson, Suite 418
                                              Tyler, TX 75702
                                              903/531-3535
                                              E-mail: rcbunt@pbatyler.com
                                              E-mail: charley@pbatyler.com

                                              COUNSEL for PLAINTIFF


                                                  1
         Case 6:20-cv-00879-ADA Document 16 Filed 12/14/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served this 14th day of December, 2020, with a copy of this document via the

Court’s CM/ECF system.

                                                     /s/ Robert Christopher Bunt
                                                     ROBERT CHRISTOPHER BUNT




                                                 2
